Exhibit 10.2
 
ANTs EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into to be
effective as of January 18, 2010, or the first date of employment, by and
between ANTs software inc., a Delaware corporation (the “Company”), and the
Executive set forth on the signature page hereof (the “Executive”).
 
NOW, THEREFORE, in consideration of the agreements of the parties contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.             Employment.  The Company hereby employs Executive to serve in
such capacity and with such title as are set forth on the signature page hereto
(the “Position”), and Executive agrees to serve in the Position with the
Company, or to serve in such other position or positions as the Company may
determine in its sole discretion.  The Executive hereby accepts such employment
and agrees to devote his or her best efforts and his or her full time and
attention exclusively to the business and affairs of the Company, as such
business and affairs now exist and as they may be hereafter changed or
augmented, under and pursuant to the general direction of the Chief Executive
Officer of the Company.  The Company shall retain full direction and control of
the manner, means and methods by which the Executive performs the services for
which he or she is employed hereunder and of the place or places at which such
services shall be rendered.
 
2.             Term of Employment.  The term of the Executive’s employment shall
continue until terminated by either party pursuant to the terms of this
Agreement.  Executive is employed by the Company “at will” and Executive’s
employment may be terminated at any time, by Executive or the Company, for any
reason and for no reason.
 
3.             Compensation and Expenses.
 
(a)   Salary.  As compensation for the Executive’s services during the term of
the Executive’s employment hereunder, the Company shall pay the Executive an
annual salary (the “Salary”) as is set forth on the signature page hereto,
payable in 24 equal semi-monthly installments, subject to required tax and other
fiduciary withholding requirements.  Both Executive and Company agree and
acknowledge that Executive’s Salary may change following the date hereof, and
the provisions hereof apply to the then outstanding Salary.
 
(b)   Expenses.  The Company shall reimburse the Executive for all reasonable
and necessary business expenses incurred by him or her in connection with the
performance by him or her of his or her duties hereunder and in accordance with
the Company’s policies and procedures with respect thereto, as they may be
changed from time to time.
 
(c)   Stock Options.  The aggregate number of shares subject to such Stock
Options as set forth on the signature page hereof, the Company will grant the
executive options to purchase. Both Executive and Company agree and acknowledge
that the Stock Option grants and the number of shares of common stock subject to
such Stock Options may change following the date hereof, and the provisions
hereof apply to all such then outstanding Stock Options.
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
(d)   Vacation.  The Executive shall be entitled to that number of annual paid
personal days as are set forth on the signature page hereto.  Personal days
taken for vacations shall be taken at such times as the Executive and the
Company may mutually agree.
 
(e)   Other Employee Benefits.  The Executive shall be entitled to participate
in the Company’s health insurance plans or programs and such other benefit plans
as may be adopted, from time to time, by the Company, to the extent that they,
by their terms, cover the Executive.  Nothing in this Agreement shall preclude
the Company or any affiliate of the Company from terminating or amending any
employee benefit plan or program at any time or from time to time.
 
(f)   Insurance.  The Company may, at its discretion, secure at its own expense
certain insurance policies, including without limitation, a “key-man” life
insurance policy upon the life of the Executive, payable to the Company in the
event of the Executive’s death.  The Executive agrees that any such insurance
policy shall be for the Company’s benefit only and acknowledges that no person
claiming by or through the Executive shall have any right to the proceeds of
such insurance policies.  The Executive agrees to execute all documents and take
all acts reasonably requested by the Company to secure and enjoy the benefits of
such insurance policies.
 
4.             Restrictive Covenants.
 
(a)   Other Business Ventures.  During the term of the Executive’s employment
hereunder, the Executive shall not, without the prior approval of the Chief
Executive Officer, directly or indirectly, either as an officer, director,
employee, agent, advisor, consultant, principal, stockholder, partner, owner or
in any other capacity, on his own behalf or otherwise, in any way engage in,
represent, be connected with or have a financial interest in, any business which
is or, to the best of his or her knowledge, is about to become competitive with
the business of the Company; provided, however, that nothing herein contained
shall be deemed to prohibit the Executive from being a passive investor owning
up to 1% of any class of outstanding securities of any company whose stock is
publicly traded.
 
(b)   Proprietary Information and Inventions Agreement.  The Executive agrees
that the Executive’s employment by the Company is conditioned upon the Executive
promptly signing an agreement in substantially the form of the Company’s
standard form of Proprietary Information and Inventions Agreement.
 
5.             Termination of Employment by Executive For Good Cause.  In the
event the employment of the Executive with the Company is terminated by the
Executive for “Good Cause,” the Executive shall immediately and fully vest in
all of the Severance Benefits set forth in Section 7 below.  For purposes of
this Section 5, “Good Cause” shall be defined as:  (i) a decrease in Executive’s
compensation of his or her compensation (x) immediately prior to such decrease
or (y) in the aggregate over a period not exceeding two years (not including any
decrease in compensation that is applied to each of the Company’s executive
officers equally), (ii) a material change in Executive’s corporate position,
title or responsibilities, or (iii) the relocation of the principal offices of
the Company more than 30 miles from their present location without the
Executive’s consent.  In the event of the existence of Good Cause, the Executive
may terminate his employment at any time.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
6.             Termination of Employment Without Cause.  In the event the
employment of the Executive with the Company is terminated without “Cause” after
initial employment, the Executive shall immediately and fully vest in all of the
Severance Benefits set forth in Section 7 below.  For purposes of this Section
6, “Cause” shall be defined as the Executive’s:  (i) violation of any material
provisions of any written agreement between the Company and Executive that has a
material adverse effect on the Company, (ii) being convicted of a felony and
lapse of all rights of appeal, or (iii) commitment of any act of willful
misconduct, gross negligence, or dereliction of his or her duties.
 
7.             Severance Benefits and Election.  In the event that the
employment of the Executive is terminated (i) by the Executive for Good Cause
pursuant to Section 5 or (ii) by the Company without Cause pursuant to Section
6, Executive shall have thirty days to elect the Release Severance or the
No-Release Severance as set forth below:
 
(a)    No-Release Severance.  Executive may elect to receive the following
severance benefits without agreeing to a general release of all claims known and
unknown:  The Company shall pay Executive:  (i) a lump sum equal to six month’s
base salary of the Executive; (ii) any and all accrued but unpaid bonuses and
(iii) any and all target bonuses for the six month period following such
termination of employment, in all such cases within 30 days from the effective
date of the termination (the “No-Release Severance”).
 
(b)    Partial Option Acceleration.  Additionally, upon election of the
No-Release Severance, the Executive shall (A) immediately and fully vest in and
have the right to exercise 75% of any and all unvested stock options granted to
Executive, whether or not otherwise vested, subject to the provisions concerning
exercisability and restrictions on transfer of such options, set forth below.
 
(c)    Release Severance.  Executive may elect to receive the following
severance benefits upon agreeing to a general release of all claims known and
unknown:  The Company shall pay Executive:  (i) a lump sum equal to twelve
month’s base salary of the Executive; (ii) any and all accrued but unpaid
bonuses and (iii) any and all target bonuses for the twelve month period
following such termination of employment, in all such cases within 30 days from
the effective date of the termination (the “Release Severance”).
 
(d)    Full Option Acceleration.  Additionally, upon election of the Release
Severance, the Executive shall immediately and fully vest in and have the right
to exercise any and all unvested stock options granted to Executive, whether or
not otherwise vested, subject to the provisions concerning exercisability and
restrictions on transfer of such options, set forth below.
 
(e)    Election Period.  The thirty day period during which Executive may elect
the Release Severance or the No-Release Severance shall commence the day
following Executive’s last day of employment and shall expire on the 31st day
following Executive’s last day of employment.  In the event that Executive does
not timely elect the Release Severance or the No-Release Severance, it shall
conclusively be deemed election of the No-Release Severance and the right to
elect the Release Severance shall be forever waived.  Nothing herein shall
create any obligation on the Company to notify Executive of his or her right to
elect the Release Severance or the No-Release Severance.
 
(f)    Restrictions on Option Exercise and Stock Sale.  Executive and Company
agree that, in the event that the employment of the Executive is terminated (i)
by the Executive for Good Cause pursuant to Section 5 or (ii) by the Company
without Cause pursuant to Section 6, then the following shall apply:
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(i)    The exercise period of all of Executive’s Stock Options shall be extended
to and exercisable until, that date which is the fifth year anniversary of the
date of termination of Executive’s employment; if the extension of the exercise
period causes Executive to bear any liability under Section 409A of the IRC (or
any successor provision) the Company will reimburse Executive for such
liability; and
 
(ii)    Executive covenants and agrees that, unless (x) there is a Corporate
Transaction, as defined in the Stock Option Agreements by and between Executive
and Company, or (y) the Company conducts a secondary stock offering in which the
Company sells not less than 50% of its shares of common stock outstanding
immediately preceding such offering, then (a) he or she will not sell any shares
purchased under Executive’s Stock Options prior to the first six months
following the date of termination of Executive’s employment, and (b) he or she
will not sell more than 20% of the common stock purchased in exercise of any of
Executive’s Stock Options during any three month period thereafter.  Executive
acknowledges and agrees that the Company can place stop transfer instructions to
assist in enforcing these covenants.
 
(g)           Release. In the event that Executive elects the Release Severance,
then Executive agrees as follows:  Executive, on behalf of himself or herself
and his or her heirs, successors and assigns, hereby fully releases and forever
discharges the Company, and its officers, directors, agents, employees,
attorneys, parents, affiliates, and subsidiaries (the “Released Parties”), from
any and all claims, actions and liabilities of any kind or character whatsoever,
arising in law or in equity, known or unknown, suspected or unsuspected, that
Executive has ever had, now has or may now have against the Released Parties,
including, without limitation, all claims directly or indirectly related to or
arising out of Executive’s employment by the Company, the performance of his
duties during that employment, and/or the termination of or his resignation from
that employment.  This waiver and release specifically includes, but is not
limited to, all claims, if any, whether arising in tort or in contract, related
to Executive’s employment, including any and all claims for wrongful discharge
or wrongful termination; claims for alleged violation of public policy or breach
of implied covenant of good faith and fair dealing; claims for breach of
fiduciary duty; claims for negligent or intentional infliction of emotional
distress; claims arising in connection with Executive’s compensation, benefits,
warrants and/or stock options; claims for breach of express or implied contract
or for further monetary compensation by way of additional salary or bonus
allegedly due Executive by reason of his employment with the Company; and all
other claims, based on common law or federal or state statute, including claims
for discrimination based on age arising under state statute or the federal Age
Discrimination in Employment Act, the Older Workers’ Benefits Protection Act, or
any similar federal or state law prohibiting age discrimination.
 
Executive further understands and expressly agrees that this Release
specifically extends to all claims, whether those claims are presently known to
the party or not, or suspected by the party or not.  Executive agrees that he or
she has not assigned or transferred, in whole or in part, any of the claims,
actions or liabilities released by him or her herein.  By signing below,
Executive expressly waives the benefits of Section 1542 of the California Civil
Code, which provides:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release which if
known by him must have materially affected his settlement with the debtor.”
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
8.             Confidentiality.  Executive agrees that the terms and conditions
of this Agreement are and shall remain strictly confidential, and that he or she
will not disclose those terms and conditions to any third party (i) except for
Executive’s tax or legal advisors or his spouse, or (ii) unless compelled by law
to do so.
 
9.             Noninterference.  Executive agrees that, during the term of his
or her employment and for a period of 12 months thereafter, he or she shall not,
on his or her own behalf or on behalf of any other person, solicit or in any
manner influence or encourage any current or prospective customer, employee or
other person who has a business relationship with the Company or any affiliate,
to terminate or limit in any way their relationship with the Company, or
interfere in any way with such relationship.  For purposes hereof, (i) the term
person is to be construed in the broadest sense and means and includes any
natural person, company, limited liability company, partnership, joint venture,
corporation, business trust, unincorporated organization or any governmental
authority, and (ii) a person shall be considered a “prospective” customer or
employee if the Company or any affiliate has entered into discussions or
otherwise made contact with the person for the purpose of any such engagement
within the six-month period prior to any solicitation by the Executive, and such
fact is known or made known to the Executive.
 
10.           Non-Competition.  The Executive agrees not to, during his or her
employment and for a period of 12 months thereafter, voluntarily or
involuntarily, directly or indirectly, individually or on behalf of any entity
or person, as a partner, stockholder, director, officer, principal, agent,
employee, or in any other capacity or relationship, engage in, aid, or assist,
in any competition with the Company within the United States of America or any
foreign country where the Company conducts business.  The Company and the
Executive acknowledge the reasonableness of this covenant not to compete and the
reasonableness of the geographic area and duration of time which is part of this
covenant.  The provisions of this paragraph 10 shall survive the termination of
this Agreement by either party.
 
11.           Voluntary Agreement.  Executive expressly acknowledges and
warrants that he or she has read and fully understands this Agreement; that he
or she have had the opportunity to consult with legal counsel of his or her own
choosing in order to have the terms and conditions of this Agreement fully
explained to him or her; that he or she is not executing this Agreement in
reliance on any promises, representations or inducements other than those set
forth herein; that he or she understands he or she is giving up legal rights by
signing this Agreement; and that he or she is executing it voluntarily, free of
any duress or coercion, after due deliberation, with a full understanding of
what it means to do so.
 
12.           Mediation, Venue and Arbitration.  If a dispute arises in
connection with this Employment Agreement, Executive and Company agree that any
legal action, mediation or arbitration will be conducted in the court,
arbitration or other body having subject matter jurisdiction, in the city of
Burlingame, CA, and venue shall be proper only therein.  Any dispute,
controversy or claim arising out of or relating to provisions of this Employment
Agreement shall be finally settled by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (AAA) or
the Judicial Arbitration and Mediation Service (JAMS), or other mutually
acceptable arbitral body, in effect on the date of this Agreement.  The
arbitration tribunal shall adopt rules of procedure supplementary to the rules
of the AAA or JAMS as it deems equitable under the circumstances.  An award
rendered by the arbitrator shall be final and binding, and judgment may be
entered upon it in any court having jurisdiction.  In no event shall this
subsection be construed as conferring upon any court authority or jurisdiction
to inquire into or review such award on its merits.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
13.   Miscellaneous.
 
(a)    Governing Law.  This Agreement shall be governed by, and construed,
interpreted and enforced in accordance with, the internal laws of the State of
California without reference to principles of conflict of laws.
 
(b)    Captions.  The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
 
(c)    Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof,
and supersedes all prior agreements, arrangements and understandings, written or
oral, between the parties hereto with respect to the subject matter hereof.
 
(d)    Further Assurances.  Each party hereto shall furnish to the other party
hereto such instruments and other documents as the other party may reasonably
request for the purpose of carrying out or evidencing the transactions
contemplated by this Agreement.
 
(e)    Attorneys’ Fees.  If any lawsuit or other action or proceeding relating
to this Agreement is brought by either party hereto against the other party
hereto, the prevailing party shall be entitled to recover reasonable attorneys’
fees, costs and disbursements (in addition to any other relief to which the
prevailing party may be entitled).
 
(f)    Notices.  Any notice, request, consent or approval required or permitted
to be given under this Agreement or pursuant to law shall be deemed effective
upon the actual receipt by the Executive or the agent for service of process for
the Acquirer or Company, as applicable.
 
(g)    Amendments; Waivers.  This Agreement may be amended, modified,
superseded, canceled, renewed or extended and the terms or covenants hereof may
be waived, but only by a written instrument executed by the Executive and the
Company or the Acquirer as the case may be. The failure of either party at any
time or times to require performance of any provision hereof shall in no manner
affect such party’s right at a later time to enforce the same.  No waiver by
either party of the breach of any term or covenant contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such breach, or a
waiver of the breach of any other term or covenant contained in this Agreement.
 
(h)    Severability.  Any term or provision of this Agreement which is
prohibited, invalid or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent (but only to the extent) of such
prohibition, invalidity or unenforceability without invalidating or affecting
any other term or provision hereof, any such prohibition, invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such term or provision in any other jurisdiction.
 
(i)    Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(j)    Successors and Assigns.  The terms and provisions of this Agreement shall
inure to the benefit of, and shall be binding upon, the successors and assigns
of the Company and/or Acquirer.  In view of the personal nature of the
provisions of this Agreement to be performed by the Executive, the Executive
shall not have the right to assign or transfer any of the obligations or rights
and benefits hereunder, nor shall said rights and benefits be otherwise subject
to voluntary or involuntary alienation except as provided herein.
 
(k)    No Rules of Construction.  No rules of construction are intended by the
parties hereto and none shall be employed or used in the interpretation of this
Agreement.  For all purposes, both parties hereto shall be deemed joint authors
hereof.
 
IN WITNESS WHEREOF, the parties have duly executed this Separation Agreement as
of the date first above written.
 

 
ANTS SOFTWARE INC.,
a Delaware Corporation
           
By:
Name and Title:
Address:
/s/ Joseph Kozak
Joseph Kozak – Chairman and CEO
71 Stevenson Street Suite 400
San Francisco, CA 94105
             
EXECUTIVE
           
By:          
Name:     
Address:
/s/ David Buckel
David Buckel
 
               
Position:
Annual Salary:
Eligible Bonus paid semi-annually:
Total Stock Options Granted:
Stock Option Bonus:
Executive Stretch Goals:
Vacation:
Vesting of Options:
Chief Financial Officer
$250,000 less 10% employee stock plan
$125,000 stock/cash at CFO option.
500,000
100,000/year for initial 3 years employment
Goal and Bonus TBD
Three weeks annually
Three Years (monthly) with immediate
vesting upon change of control



Employment Agreement subject to final board approval
 
 
- 7 -

--------------------------------------------------------------------------------